MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                                FILED
this Memorandum Decision shall not be                                             Dec 05 2018, 6:01 am
regarded as precedent or cited before any                                             CLERK
court except for the purpose of establishing                                      Indiana Supreme Court
                                                                                     Court of Appeals
                                                                                       and Tax Court
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Andrew B. Arnett                                         Curtis T. Hill, Jr.
Indianapolis, Indiana                                    Attorney General of Indiana

                                                         Marjorie Lawyer-Smith
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Gary A. VanVleet,                                        December 5, 2018
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         18A-CR-784
        v.                                               Appeal from the Johnson Superior
                                                         Court
State of Indiana,                                        The Honorable Peter D. Nugent,
Appellee-Plaintiff                                       Judge
                                                         Trial Court Cause No.
                                                         41D02-1611-F5-94



May, Judge.




Court of Appeals of Indiana | Memorandum Decision 18A-CR-784 | December 5, 2018                    Page 1 of 5
[1]   Gary A. VanVleet appeals his conviction of Level 5 felony operating a motor

      vehicle after forfeiture of license for life. 1 VanVleet asserts the evidence was

      insufficient to prove his identity as the person who drove the vehicle in

      question. We affirm.



                                Facts and Procedural History
[2]   Around 7:45 p.m. on November 20, 2016, Rosalie and Anthony Kepner went

      to a bar in Franklin, Indiana, to play darts. Rosalie was not drinking alcohol

      because she was the designated driver. As Rosalie waited for her turn at darts,

      her attention was drawn to a man at the bar who “was loud and angry, because

      the bartender wouldn’t serve him.” (Tr. Vol. 2 at 13.) That man was later

      identified as VanVleet.


[3]   Around 8:30 p.m., Rosalie went outside to smoke a cigarette. To avoid the

      cold, she sat inside the Kepners’ truck to smoke. “About two or three puffs into

      the cigarette, a truck started backing up towards [Rosalie’s truck, bumped

      against her truck,] and then it made a big screech, and it kept screeching and

      screeching.” (Id. at 7.) Rosalie honked her truck horn, yelled stop, and exited

      her truck. The truck that had hit hers was a light-colored older Chevrolet or

      GMC pickup. Rosalie confronted the truck’s driver, VanVleet, and he looked

      “dumbfounded” and denied hitting her truck. (Id. at 9.) VanVleet refused to




      1
          Ind. Code § 9-30-10-17(a)(1).


      Court of Appeals of Indiana | Memorandum Decision 18A-CR-784 | December 5, 2018   Page 2 of 5
      give her his license and insurance information, so Rosalie opened the bar door

      and yelled for Anthony to assist her.


[4]   Anthony stepped outside, looked at the damage to the truck, and then

      approached VanVleet to ask him to exchange insurance information. VanVleet

      was alone, standing next to his truck. VanVleet’s speech was slurred, and he

      appeared to be drunk. When VanVleet again refused to exchange information,

      Rosalie returned to the bar. Anthony talked to VanVleet for about ten minutes

      but returned to the bar without VanVleet’s insurance information.


[5]   After investigation, the State charged VanVleet with Level 5 felony operating a

      vehicle after forfeiture of license for life and Class B misdemeanor leaving the

      scene of an accident. 2 Prior to his bench trial, VanVleet stipulated he knew that

      his license was forfeited for life. After hearing evidence, the court found

      VanVleet guilty of operating a motor vehicle after forfeiture of license. The

      court imposed a four-year executed sentence.



                                    Discussion and Decision
[6]   VanVleet claims the evidence is insufficient to prove he operated the truck that

      struck the Kepners’ truck.


                 Sufficiency-of-the-evidence claims face a steep standard of
                 review: we consider only the evidence and reasonable inferences




      2
          Ind. Code § 9-26-1-1.1.


      Court of Appeals of Indiana | Memorandum Decision 18A-CR-784 | December 5, 2018   Page 3 of 5
              most favorable to the convictions, neither reweighing evidence
              nor reassessing witness credibility. We affirm the judgment
              unless no reasonable factfinder could find the defendant guilty.


      Griffith v. State, 59 N.E.3d 947, 958 (Ind. 2016) (internal citations omitted). “It

      is therefore not necessary that the evidence overcome every reasonable

      hypothesis of innocence; rather, the evidence is sufficient if an inference

      reasonably may be drawn from it to support the verdict.” Steele v. State, 42

      N.E.3d 138, 144 (Ind. Ct. App. 2015).


[7]   VanVleet asserts Rosalie “was the only person who identified VanVleet as the

      driver of the vehicle who struck her vehicle.” (Br. of Appellant at 9.) While

      Rosalie may have been the only one outside the bar when VanVleet drove the

      truck into her truck, she was not the only one who identified VanVleet at trial. 3

      During trial, Anthony identified VanVleet as the man with whom he talked for

      ten minutes outside the bar when he was trying to get insurance and

      identification information. (See Tr. Vol. 2 at 35.) The Kepners’ identifications

      of VanVleet were sufficient to prove his identity as the man who had committed

      the charged crime. See, e.g., Steele, 42 N.E.3d at 144 (testimony of nurse, to




      3
       VanVleet also cites minor inconsistencies between Rosalie’s testimony and the report filed by the officer
      who responded to the bar that evening. However, none of those inconsistencies concerned the identity of the
      driver. They are instead requests for us to assess Rosalie’s credibility, which we will not do. See Mardis v.
      State, 72 N.E.3d 936, 938 (Ind. Ct. App. 2018) (affirming murder conviction despite inconsistency in
      eyewitness testimony).

      Court of Appeals of Indiana | Memorandum Decision 18A-CR-784 | December 5, 2018                   Page 4 of 5
      whom domestic battery victim identified defendant as batterer, was sufficient to

      support identification of defendant as person who committed crime).



                                              Conclusion
[8]   The evidence was sufficient to prove VanVleet committed the crime in question,

      and we therefore affirm.


[9]   Affirmed.


      Baker, J., and Robb, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 18A-CR-784 | December 5, 2018   Page 5 of 5